Case 6:19-cv-01390-RBD-LRH Document 1-1 Filed 07/26/19 Page 1 of 5 PageID 5




                                                             IN THE CIRCUIT COURT OF THE NINTH
                                                             JUDICIAL CIRCUIT IN AND FOR
                                                             ORANGE COUNTY, FLORIDA

                                                             CASENO.: lOl"'l-(:lP-5(b86-O

   DRIRITE USA, INC.,
   a/a/o Prosperitas Leadership Academy, Inc.,

              Plaintiff,

   VS,



   LIBERTY MUTUAL INSURANCE
   COMPANY,

              Defendant.
                                                     /


                                              COMPLAINT


              COMES NOW the Plaintiff, individually, by and through the undersigned attorney and
   sues the Defendant, LIBERTY MUTUAL INSURANCE COMPANY (hereinafter sometimes
   referred to as Liberty Mutual) and alleges as follows:

         1.         This is an action for breach of an insurance contract with damages of greater than
   $15,000 (Fifteen Thousand Dollars) exclusive of interest, costs, and attorney's fees.
         2. At all material times hereto, Plaintiff corporation was and is a Florida corporation
   with principal place of business in Florida, and the policy of insurance written by I?,iberty Mutual
   was issued by Defendant Liberty Mutual in the State of Florida.

         3.         At all material times hereto, Defendant Liberty Mutual was a corporation duly
   licensed to transact insurance business in the State of Florida. Defendant does business, has

  offices, and/or maintained agents for the transaction of its customary business in ORANOE
   County, Florida.

         4.         Plaintiff brings this action as a post-loss assignee of Prosperitas Leadership Academy,
Case 6:19-cv-01390-RBD-LRH Document 1-1 Filed 07/26/19 Page 2 of 5 PageID 6




   with the consent of all insureds under the insurance policy. Any and all rights related to the
   services provided or to be provided have been imputed to the Plaintiff by virtue of this assigmnent.
   Attached hereto as "Exhibit A,, is a document evidencing the assignment. In addition, at a
   minimum, given the facts and circumstances of the case, there has been an equitable assignment
   of insurance rights to Plaintiff.

       s. Prior to the assignment, Prosperitas Leadership Academy sought property insurance
   from Defendant Liberty Mutual to cover a structure and renovations thereto, and a policy of
   insurance, including but not limited to coverages to protect against various perils, including those
   resulting in water damage, was issued by the Defendant.

       6.        On or about 8/25/2018, Prosperitas Leadership Academy's property at 2140 W.

   Washington St. Orlando, FL 32805 sustained direct and physical loss to the properaty by a covered

   peril, including but not Iimited to, water damage.

       7. Prosperitas Leadership Academy's property insurance with Defendant Liberty
   Mutual was in full force and effect as to Prosperitas Leadership Academy when the property was
   damaged, and Prosperitas Leadership Academy is the named insured under policy #BMO




                                                                                                          I
   58656351 for claim #234560 10. A true and correct copy of the policy is within the possession and
   control of Defendant Liberty Mutual, and will be provided through discovery.
       8. Plaintiff provided necessary water removal and remediation services for Prosperitas
   Leadership Academy and in exchange, Prosperitas Leadership Academy agreed to pay the bill for          l



   services rendered and to submit the bill to the Defendant.

       9.        Plaintiff has submitted a reasonably priced bill for the services to the Defendant.
   Plaintiff has been underpaid by Defendant. This is an action related to Defendant's failure to pay
                                                                                                  /
   full value for all services related to the loss set forth above.
Case 6:19-cv-01390-RBD-LRH Document 1-1 Filed 07/26/19 Page 3 of 5 PageID 7




       10. All conditions precedent to recover under the policy for the subject loss and for this
   action were complied with by the insureds and assignee, or the conditions have been waived.
       11. JurisdictionandvenueareproperinORANGECounty,Florida.
       12. Despite demand for payment, Defendant Liberty Mutual has failed or refused to pay
   all of Plaintiff's bill.

       13. Defendant's refusal to reimburse Plaintiff adequately for the services provided, and
   otherwise make Plaintiff whole, is a breach of contract.

       14. Plaintiff has been damaged as a result of Defendant's breach in the form of insurance

   proceeds that have not been paid, interest, costs, and attorney's fees.
       15. Furthermore, as a result of Defendant's breach of contract, it has become necessary
   that Plaintiff retain the services of the undersigned attorney. Plaintiff is obligated to pay a
   reasonable fee for the undersigned attorney's services in bringing this action, plus necessary costs.
       16. Plaintiffisentitledtorecoverattorney'sfeesandcostsunderF.S.§627.428.




                                                                                                  <
Case 6:19-cv-01390-RBD-LRH Document 1-1 Filed 07/26/19 Page 4 of 5 PageID 8




          WHEREFORE, Plaintiff demands judgment against Defendant LIBERTY MUTUAL
   INSURANCE COMPANY for all unpaid bills with interest on any overdue payments, costs, and
   attomey's fees pursuant to F.S. § 627.428, and Plaintiff demands trial by jury.




   Dated this 6' day of May, 2019.
                                                              ,/s/ Guy H. Gilbert
                                                            Guy H. Gilbert, Esquire
                                                            Florida Bar number: 0030120
                                                            Law Office of Guy H. Gilbert, Esq.
                                                            Attomey for Plaintiff
                                                            4700 Millenia Blvd., Suite 175
                                                            Orlando, FL 32839
                                                            Phone: (321) 948-6068
                                                            Fax: (321) 226-5073




                                                                                                 l




                   I
Case 6:19-cv-01390-RBD-LRH Document 1-1 Filed 07/26/19 Page 5 of 5 PageID 9


                                                                                                 OpF,31q7E
(CsWka€k
 aD'H"? 'a'h,@?,h' .annWhn
                    , ,?--,, , " '---.)"wah:?'g-aadd,
                                                    f ln.'farlstl, aM?.tkin,?dow'?91ouM"? a?l??.$OlM"'ui<nacu" . 'bu'%n.@l',v2€:paasahr5ousm
                                                                                                   8ervla Cohtract
                                                u*------1@-snaweigmwrwal?l?lt@ff}(F)m?alf@n?wltht?dta?t*mpa?$
                                                                                                         e 91@9*r                            wl!h m?d.thtea addxU}
                                                                                                                                       mt Io@aml            aar? k. ktTh'aw4 h ?
ruas@*?"5.mt,-,-,,.tat?kw",*}..--..-?wpn@mgnaiie?agma@m?l?alJpn?da!4qbmf??aM-4!X?'
                              @kwhlm4! ?, a?m.l. aa% samm{5B..Mu aepm-,tna-w+ddim'Sra:qul"-+M-?swl-mma-w? tThn-bh,zaw@mJ
                                                                                                                   .:Ii:j"I=%,-mq'(?"Tu-' Jaundarw?wlstuoanU'm ad,rmbia'%wcm.omij'4@wWbbh
                                                                                                                                                                                   5nai}li?m,in Thli u?m.it;q2s47'e;.dI?aa,-w3,. - ,;. 7.
oamrad;,




                                                                                                                                                                       ?/ j
b u l ? €Wk@408 ?? N 'd?
k-..---
   a? f-m- ---i??va'ai?
           ma mtm IW Th mmi-M-W Qiiimw'mp camim im0 m
    Wms'mll?*y h-w                                       -




ml l ml t? mmmmvi m immi 11 rusb Thue d m m m*@I l m u J s?& m
p?agtyh-ttmaavabawab?.umi?eu?wmwz--w
QWttidb%t?mkm
           % d mmurewe
                 ba wna@mdAi
                        b ?. urnm*mrwl
                                  a aa$
                                     . - ?- k? mol
                                               -?- ?a- i-m- - wal
                                         . Cusbrrw                tomfwml&-k-I--=---=
                                                           a*wu vawnaq   fgiim* ik*asxsemmw'
                                                                                    (hevtaihmaa?*WM}mnibib-??*Mn?mubM
                                                                                                                   ?mnlinmm ?@?kv(bremi
                                                                                                                  }nai               p? t? aaasosJ &om e? M
                                                                                                                                        ?a mmm srAat. {?
afflmmammfpe
     #dM]ahfiQ?-ll?
              4kaM@kutba??%famw.>ww@wsb
                                   -

                11,j$m Uu;pW.-, 1) 1 i  W I I}m?moummhe?d41)l
                                                   ? '        ba%haslJdnbw(a)                                                                       - l"
@
  ustomsr mff' k' j'#tutw // ctymbtemm                                                                                                             d/  f/ 7
aumsm4fl            Ja
       Labwfq M<y<
biwmm* lal41mll':            AdJu0tar km* & Phomi "'!" 1 6




                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                 T
Pmeymua7 WM                                                                                                               olalmwurnmr; ,,, ;15st5&OIO




           w xl? bllh (? dtt ami
                              Qb b*l?y.mvtw?alttlmmmffl
                                                    a ? m? hm*lmamb M? m.pi lqij11*?l ?wmm
                                                                                        IQ.0111%  }#sm.im110*m?brodelb +bx%il ?%las?umi? k?tilil $jalmlh ?i sl& dlm?amIs
          ?bmmtammm
            b? mb wmwh
                  awl m  bmt
                         w m?   ? aa     vw     bwbi b  ?
                                                        i t tmi
                                                            m    i
                                                                ssmm mm4       i   amv      l m    mamm       1%!w          j s w   l eai
                                                                                                                                      l ' l f  m
                                                                                                                                              fl l m
                                                                                                                                                   m b
                                                                                                                                                     tntl )
                                                                                                                                                          m sm?
                                                                                                                                                             ? l vtt
                                                                                                                                                                 ? j i smi
                                                                                                                                                                       !m
           sm?j*tmm+mar
                      I wl tubItM(lmtmibt?m101     m j?li?mW?ti N 011(mwm % mm? bn        ue *ThWjfflt?uIMlMi d# lN)m?.          ieii mk lham rod w$ l m h
       ' ?&o???c"":?z'a?,alwra'
              auwbameis?*b'*"
              NI WW @101 ? uta-r?,
              ? ua a? ? ta@ad            .i b?€ha    a"4.'
                                                -------
                                                    pmm@
                                                  tmu?        m;""!j"-kmn"
                                                        - - --e+-
                                                             ?pmy
                                                                   - amm
                                                                 m am       am"""'unm
                                                                      kt(wpqm51
                                                                                 "



                                                                              ous aa?,
                                                                                        an"lThauinnm"ma"b?"ma'
                                                                                       iaiiv
                                                                                                    '-'

                                                                                                    iisi iw vq
                                                                                                     lmhmm      Nfifl?
                                                                                                           wPaacy:
                                                                                                                      ;:%mp?m?t
                                                                                                                           p? pl) tlelsMr,b?,h.mp,sa?inai??ql:
                                                                                                               i ' a'(@)r Ui?vh&I                                                    V NNNh 'ml ? am pw?
                                                                                                                                                                                   m fl? lla!ltb
                                                                                                                                                                                          # :
              Hflfl? ? (sl) % b@@-d';y??l
                                      in taesm w apmma+i h ? m h :                                                                          *f Cmamw Wmh?? W Wllla?
                                                                                                                                                             hswh"'a'd
                                                                                                                                                                    441                        **m m sr 1111 ?


       ' 4jj55jt!'!jJ@19 {,LLa?"eam;mia"wm""qas4
 ?lnjmmfflm?lm?m'
  ?"'b ?%uamt  ? b   12{
                     mmw   I"rtll 8wnaybwa%asrdwbs
                                   hjm-tm  b   'i"'m'
                                                ?   wiz    "P mi  '1111
                                                                     ?     *m@ui baiiaiiimi
                                                                                      ?" wus{udd
                                                                                         "i uam@wa
                                                                                            p"" m?lii
                                                                                            imw           " "l""'
                                                                                                             l%tdi" p'Pkma kw. ? bu} M ? bx                                                $ M WI W m m any

M- --it?-Mmsaaw(
          WWma?Qmmy1110 01m m40awanwya
                                  Wm)18%m $ff?mmammt?mamdyk amh
                                                             tut dm(mm'tabsmsiNWi
                                                                               mfflommJuakl
                                                                                       smmd
                                                                                       m N amial mWa @asum
                                                                                                         m anm
                                                                                                            d mk OTh$
                                                                                                                 $Ua%UsJ,mag?%!dA
                                                                                                                             dahdaa bmkammmi
                                                                                                                                        am+
                                                                                                                                        m mWms >
                                        - - -- - - ? - .-- - - -- - wwsw       air
                                                                              Mm                         u? w@@ks*
                                                                                                         ?baimml
saah
gHm % Fmm i va.  W tJswmma                                                                             b and     Bm?
!lk* %;Hit>, %aa
        adaoWanal
     amwkmli                 turnsmpmaamabna.
                  ?manbi am? ma
             "vw-:bimm             ? wd fuby ushtabnd all lwrns swl wtdkiorm eif mla wn? awitml au4nmnl of mmma*
                             r. amam'ptsam:?".
a%pu?domrwr; -JA-4;=i A"k;sawa                                                                                                         ?
                                                                                                                                                           om Oarj4
                                                                                                                                                         ---?
8%nammori         <kintr?                                               --:% t<d tsg<t oabh:elss,/(6
                                5;r?   /r

                                                        d5 -ia@Fcl (5 5' h5x> 'l aars J sr ; /'+ acb "i
                                                                                              EXHIBIT A
